808 F.2d 652
Carl Eric OLSEN, Appellant,v.STATE OF IOWA, Appellee.
No. 86-2208.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 31, 1986.Decided Dec. 10, 1986.

Before HEANEY, WOLLMAN and MAGILL, Circuit Judges.
PER CURIAM.


1
Carl Eric Olsen appeals from the district court's1 order of summary dismissal of his petition for habeas corpus relief, 649 F. Supp. 14.  We summarily affirm.


2
Olsen was convicted of unlawful possession of marijuana with intent to deliver, in violation of Iowa Code Sec. 204.401(1).  His sole defense was that, as a member and priest of the Ethiopian Zion Coptic Church, his possession and use of the marijuana were protected by the first amendment's free-exercise clause, and by the equal protection clause.  The Ethiopian Zion Coptic Church is a religious organization whose members use marijuana for sacramental purposes.


3
Olsen based his equal protection argument on the legislative exemption granted to members of the Native American Church for the religious use of peyote.  The Iowa Supreme Court rejected Olsen's claims, holding (1) that a compelling state interest in regulating the use of marijuana outweighed his free-exercise rights, and (2) that the exemption for the Native American Church's ceremonial use of peyote applied only to controlled and isolated circumstances, in contrast to the Coptic Church members' continuous and public use of marijuana, regardless of age or occupation.


4
Olsen subsequently filed the present pro se petition for habeas corpus relief under 28 U.S.C. Sec. 2254, reasserting his free-exercise and equal protection claims.  The district court summarily dismissed the petition pursuant to Rule 4 of the Rules Governing Section 2254 cases.  Thereafter the district court granted a certificate of probable cause.  649 F. Supp. 14.  This appeal followed, in which Olsen again asserts his constitutional claims.


5
We agree with the district court that Olsen's claims are without merit.   See, e.g., United States v. Rush, 738 F.2d 497, 511-513 (1st Cir.1984), cert. denied, 471 U.S. 1120, 105 S. Ct. 2370, 86 L. Ed. 2d 269 (1985) (rejecting free-exercise and equal protection claims by members of the Ethiopian Zion Coptic Church convicted for possession of marijuana);  United States v. Middleton, 690 F.2d 820, 824-825 (11th Cir.1982) (rejecting similar free-exercise claim);  Randall v. Wyrick, 441 F. Supp. 312, 315-316 (W.D.Mo.1977) (rejecting similar free-exercise claims by members of the Aquarian Brotherhood Church).  Accordingly, the district court's order of summary dismissal is affirmed, pursuant to 8th Cir.R. 12(a).



1
 The Honorable Harold D. Vietor, Chief Judge, United States District Court for the Southern District of Iowa